FRIENDLYWAY CORPORATION AND CERTAIN OF ITS SUBSIDIARIES
FORM OF NOTE SECURITY AGREEMENT
 
To: Atlantic Professional Association, Inc., as Agent for PURCHASERS
 
Date: July 19, 2006
 
To Whom It May Concern:
 
1. To secure the payment of all Obligations (as hereafter defined), friendlyway
Corporation, a Nevada corporation (the "Company"), and each other entity that is
required to enter into this Note Security Agreement (each an "Assignor" and,
collectively, the "Assignors") hereby assign and grant to Agent, as collateral
agent for the Purchasers (as that term is defined in the Securities Purchase
Agreement referenced below), a continuing security interest in all of the
following property now owned or at any time hereafter acquired by any Assignor,
or in which any Assignor now has or at any time in the future may acquire any
right, title or interest (the "Collateral"): all cash, cash equivalents,
accounts, accounts receivable, deposit accounts, inventory, equipment
(including, without limitation, the Pantel CashXpress self service kiosks or
other similar or other designated kiosks (hereinafter “Kiosks”), goods,
documents, instruments (including, without limitation, promissory notes),
contract rights, general intangibles (including, without limitation, payment
intangibles and an absolute right to license on terms no less favorable than
those currently in effect among our affiliates), chattel paper, supporting
obligations, investment property (including, without limitation, all equity
interests owned by any Assignor), letter-of-credit rights, trademarks, trademark
applications, tradestyles, patents, patent applications, copyrights, copyright
applications and other intellectual property in which any Assignor now has or
hereafter may acquire any right, title or interest, all proceeds and products
thereof (including, without limitation, proceeds of insurance) and all
additions, accessions and substitutions thereto or therefore, including, without
limitation, Kiosks which may be manufactured from and after the date hereof.
Except as otherwise defined herein, all capitalized terms used herein shall have
the meaning provided such terms in the Securities Purchase Agreement referred to
below.
 
2. The term "Obligations" as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Purchasers arising under,
out of, or in connection with: (i) that certain Securities Purchase Agreement
dated as of the date hereof by and between the Company, the Purchasers and the
Agent (the "Securities Purchase Agreement") and (ii) the Related Agreements
referred to in the Securities Purchase Agreement, (the Securities Purchase
Agreement and each Related Agreement, as each may be amended, modified, restated
or supplemented from time to time, are collectively referred to herein as the
"Documents"), and in connection with any documents, instruments or agreements
relating to or executed in connection with the Documents or any documents,
instruments or agreements referred to therein or otherwise, and in connection
with any other indebtedness, obligations or liabilities of any Assignor to
Purchasers, whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise, in each case, irrespective of the genuineness, validity, regularity
or enforceability of such Obligations, or of any instrument evidencing any of
the Obligations or of any collateral therefor or of the existence or extent of
such collateral, and irrespective of the allowability, allowance or disallowance
of any or all of the Obligations in any case commenced by or against any
Assignor under Title 11, United States Code, including, without limitation,
obligations or indebtedness of each Assignor for post-petition interest, fees,
costs and charges that would have accrued or been added to the Obligations but
for the commencement of such case.

1

--------------------------------------------------------------------------------


 
3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Agent that:
 
(a) it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and organized under the respective
laws of its jurisdiction of organization set forth on Schedule A, and each
Assignor will provide Agent thirty (30) days' prior written notice of any change
in any of its respective jurisdiction of organization;
 
(b) its legal name is as set forth in its respective Certificate of
Incorporation or other organizational document (as applicable) as amended
through the date hereof and as set forth on Schedule A, and it will provide
Agent thirty (30) days' prior written notice of any change in its legal name;
 
(c) its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide Agent thirty (30) days' prior written
notice of any change in its organizational identification number;
 
(d) it is the lawful owner of the respective Collateral and it has the sole
right to grant a security interest therein and will defend the Collateral
against all claims and demands of all persons and entities;
 
(e) it will keep its respective Collateral free and clear of all attachments,
levies, taxes, liens, security interests and encumbrances of every kind and
nature ("Encumbrances"), except (i) Encumbrances securing the Obligations, (ii)
(a) Encumbrances of carriers, warehousemen, artisans, bailees, mechanics and
materialmen incurred in the ordinary course of business securing sums not
overdue; (b) Encumbrances incurred in the ordinary course of business in
connection with worker's compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of Company or any
Subsidiary thereof, in conformity with GAAP; (c) Encumbrances in favor of Agent
or the Purchasers; (d) Encumbrances for taxes (i) not yet due or (ii) being
diligently contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Company or any Subsidiary thereof in conformity with GAAP provided, that, the
Encumbrance shall have no effect on the priority of Encumbrances in favor of any
Purchaser or the value of the assets in which any Purchaser has an Encumbrance;
(e) Purchase Money Liens (as defined below) securing Purchase Money Indebtedness
(as defined below) to the extent permitted in this Agreement, (iii) to the
extent said Encumbrance does not secure indebtedness in excess of $50,000 and
such Encumbrance is removed or otherwise released within ten (10) days of the
creation thereof and (iv) Encumbrances in connection with up to $600,000 of
senior debt advanced to the Company by Ram Capital Resources or its affiliates
(“Permitted Senior Debt”). Encumbrances securing Permitted Senior Debt is
expressly senior to the lien on the Collateral granted to Agent pursuant to this
Note Security Agreement.

2

--------------------------------------------------------------------------------


 
(f) it will, at its and the other Assignors' joint and several cost and expense,
keep the Collateral in a good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors' business;
 
(g) it will not without Agent’s prior written consent, sell, exchange, lease or
otherwise dispose of the Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $25,000
and only to the extent that:
 
(i) the proceeds of any such disposition are used to acquire replacement
Collateral which is subject to each of Purchasers' first priority perfected
security interest (subject to any Permitted Senior Debt), or are used to repay
Obligations or to pay general corporate expenses; and
 
(ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to Agent to be held as cash collateral for
the Obligations;
 
(h) it will insure or cause the Collateral to be insured in Agent’s name against
loss or damage by fire, theft, burglary, pilferage, loss in transit and such
other hazards as Agent shall specify in amounts and under policies by insurers
acceptable to Agent and all premiums thereon shall be paid by such Assignor and
the policies delivered to Agent. If any such Assignor fails to do so, Agent may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Assignors, jointly and severally, and shall constitute Obligations;
 
(i) it will at all reasonable times allow any of Agent’s representatives free
access to and the right of inspection of the Collateral;
 
(j) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves Agent harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys' fees, that any Agent may sustain
or incur to enforce payment, performance or fulfillment of any of the
Obligations and/or in the enforcement of this Note Security Agreement or in the
prosecution or defense of any action or proceeding either against Agent or any
Assignor concerning any matter growing out of or in connection with this Note
Security Agreement, and/or any of the Obligations and/or any of the Collateral
except to the extent caused by Agent’s own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
decision) and

3

--------------------------------------------------------------------------------


 
"Purchase Money Indebtedness" means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time); "Purchase Money Lien" means any Encumbrance upon any fixed assets that
secures the Purchase Money Indebtedness related thereto but only if such
Encumbrance shall at all times be confined solely to the asset the purchase
price of which was financed or refinanced through the incurrence of the Purchase
Money Indebtedness secured by such Encumbrance and only if such Encumbrance
secures only such Purchase Money Indebtedness.
 
4. The occurrence of any of the following events or conditions shall constitute
an "Event of Default" under this Note Security Agreement:
 
(a) any covenant, warranty, representation or statement made or furnished to
Agent or the Purchasers by any Assignor or on any Assignor's behalf was breached
in any material respect or false in any material respect when made or furnished,
as the case may be, and, in the case of a covenant, if subject to cure, shall
not be cured for a period of fifteen (15) days;
 
(b) the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:
 
(i) such loss is covered by insurance proceeds which are used to replace the
item or repay Purchasers; or
 
(ii) said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 and such levy, seizure or attachment has not been removed or otherwise
released within ten (10) days of the creation or the assertion thereof;
 
(c) any Assignor shall become insolvent, cease operations, dissolve, terminate
its business existence, make an assignment for the benefit of creditors, or
suffer the appointment of a receiver, trustee, liquidator or custodian of all or
any part of Assignors' property;
 
(d) any proceedings under any bankruptcy or insolvency law shall be commenced by
or against any Assignor;
 
(e) the Company shall repudiate, purport to revoke or fail to perform any or all
of its obligations under any Note (after passage of applicable cure periods, if
any); or

4

--------------------------------------------------------------------------------


 
(f) an Event of Default shall have occurred under and as defined in any
Document.
 
6. Upon the occurrence of any Event of Default and at any time thereafter,
Agent may declare all Obligations immediately due and payable and Agent shall
have the remedies of a secured party provided in the Uniform Commercial Code as
in effect in the State of New York, this Agreement and other applicable law.
Upon the occurrence of any Event of Default and at any time thereafter, Agent
will have the right to take possession of the Collateral and to maintain such
possession on any Assignor's premises or to remove the Collateral or any part
thereof to such other premises as Agent may desire. Upon Agent’s request, each
of the Assignors shall assemble or cause the Collateral to be assembled and make
it available to Agent at a place designated by Agent. If any notification of
intended disposition of any Collateral is required by law, such notification, if
mailed, shall be deemed properly and reasonably given if mailed at least ten
(10) days before such disposition, postage prepaid, addressed to any Assignor
either at such Assignor's address shown herein or at any address appearing on
Agent’s records for such Assignor. Any proceeds of any disposition of any of the
Collateral shall be applied by Agent to the payment of all expenses in
connection with the sale of the Collateral, including reasonable attorneys' fees
and other legal expenses and disbursements and the reasonable expense of
retaking, holding, preparing for sale, selling, and the like, and any balance of
such proceeds may be applied by Agent toward the payment of the Obligations in
such order of application as Agent may elect, and each Assignor shall be liable
for any deficiency.
 
7. If any Assignor defaults in the performance or fulfillment of any of the
material terms, conditions, promises, covenants, provisions or warranties on
such Assignor's part to be performed or fulfilled under or pursuant to this Note
Security Agreement, Agent may, at its option without waiving its right to
enforce this Note Security Agreement according to its terms, immediately or at
any time thereafter and with notice to the Assignors, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor's
joint and several account and at each Assignor's joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys' fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the then interest rate on the principal amount of the Notes (as
defined in the Securities Purchase Agreement) plus 24% per annum.
 
8. Each Assignor appoints Agent, any of Agent’s officers, employees or any other
person or entity whom Agent may designate as its attorney, with power to execute
such documents in each of its behalf and to supply any omitted information and
correct patent errors in any documents executed by any Assignor or on any
Assignor's behalf; to file financing statements against each Assignor covering
the Collateral (and, in connection with the filing of any such financing
statements, describe the Collateral as "all assets and all personal property,
whether now owned and/or hereafter acquired" (or any substantially similar
variation thereof)); to sign its name on public records; and to do all other
things Agent deems necessary to carry out this Note Security Agreement. Each
Assignor hereby ratifies and approves all acts of the attorney and neither Agent
nor the attorney will be liable for any acts of commission or omission, nor for
any error of judgment or mistake of fact or law other than gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final decision). This power being coupled with an interest, is irrevocable so
long as any Obligations remain unpaid.

5

--------------------------------------------------------------------------------


 
9. No delay or failure on Agent’s part in exercising any right, privilege,
remedy or option hereunder shall operate as a waiver of such or of any other
right, privilege, remedy or option, and no waiver whatever shall be valid unless
in writing, signed by Agent and then only to the extent therein set forth, and
no waiver by Agent of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Agent’s books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. Agent shall have the right to enforce any one or more
of the remedies available to Agent, successively, alternately or concurrently.
Each Assignor agrees to join with Agent in executing financing statements or
other instruments to the extent required by the Uniform Commercial Code in form
satisfactory to Agent and in executing such other documents or instruments as
may be required or deemed necessary by Agent for purposes of effecting or
continuing Agent’s security interest in the Collateral.
 
10. This Note Security Agreement shall be governed by and construed in
accordance with the laws of the State of New York and cannot be terminated
orally. All of the rights, remedies, options, privileges and elections given to
Agent hereunder shall inure to the benefit of Agent’s successors and assigns.
The term "Agent" as herein used shall include any parent of Agent’s, any of
Agent’s subsidiaries and any co-subsidiaries of Agent’s parent, whether now
existing or hereafter created or acquired, and all of the terms, conditions,
promises, covenants, provisions and warranties of this Agreement shall inure to
the benefit of each of the foregoing, and shall bind the representatives,
successors and assigns of each Assignor. Agent and each Assignor hereby (a)
waive any and all right to trial by jury in litigation relating to this
Agreement and the transactions contemplated hereby and each Assignor agrees not
to assert any counterclaim in such litigation, (b) submit to the nonexclusive
jurisdiction of any New York State court sitting in the borough of Manhattan,
the city of New York and (c) waive any objection Agent or any Assignor may have
as to the bringing or maintaining of such action with any such court.
 
11. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Note
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Agent, (y) delivering
supplements to such exhibits and annexes to such Documents as Agent shall
reasonably request and (z) taking all actions as specified in this Agreement as
would have been taken by such Assignor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to
Agent and with all documents and actions required above to be taken to the
reasonable satisfaction of Agent.
 
12. All notices from Agent to any Assignor shall be sufficiently given if mailed
or delivered to such Assignor's address set forth below.

6

--------------------------------------------------------------------------------


 
13. All rights of the Purchasers hereunder shall be exercised by Agent, as their
agent.
 
[SIGNATURE PAGE FOLLOWS]

7

--------------------------------------------------------------------------------


 
Very truly yours,
 
FRIENDLYWAY CORPORATION
 
   
  By:   /S/ KEN UPCRAFT  

--------------------------------------------------------------------------------

Kenneth Upcraft, President & CEO

 


FRIENDLYWAY TECHNOLOGIES, INC.
 
   
  By:   /S/ KEN UPCRAFT  

--------------------------------------------------------------------------------

Kenneth Upcraft, President & CEO


 
PANTEL SYSTEMS, INC. 
 
   
  By:   /S/ KEN UPCRAFT  

--------------------------------------------------------------------------------

Kenneth Upcraft, President & CEO

 
 
PANTEL FINANCIAL CENTERS, INC. 
 
   
  By:   /S/ KEN UPCRAFT  

--------------------------------------------------------------------------------

Kenneth Upcraft, President & CEO
   



8

--------------------------------------------------------------------------------


 
SCHEDULE A



Entity
 
Jurisdiction of Organization
 
Organization Identification Number
         
Friendlyway Corporation
 
Nevada
 
C8895-1990
         
Friendlyway Technologies, Inc.
 
Delaware
 
3241220
   
 
   
Pantel Systems, Inc.
 
Nevada
 
E0070142005-9
   
 
   
Pantel Financial Centers, Inc.
 
Nevada
 
E0276262005-1

 
9

--------------------------------------------------------------------------------

